DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
This action is in response to the amendment dated 6/21/2022 that was entered with the submission of the request for continued examination dated 7/6/2022.  Claims 1, 2, 5, 6, 8-10, 12 and 17-19 are currently amended.  Claims 3, 4, 7, 13, 14 and 20-23 have been canceled.  Claims 24-27 are newly added.  Presently, claims 1-6, 8-12, 15-19 and 24-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the third full paragraph of the response dated 6/21/2022, with respect to the drawing objections noted in the Office action dated 4/22/2022 have been fully considered and are persuasive.  It is considered that the amendments to the claims overcomes the objections to the drawings noted in the Office action dated 4/22/2022.  The drawing objections noted in the Office action dated 4/22/2022 have been withdrawn. 
Applicant’s arguments, see the last full paragraph on page 7 to the last full paragraph on page 11 of the response dated 4/22/2022, with respect to the rejection(s) of claim(s) 1-2, 5, 6, 8-12 and 14-19 under 35 U.S.C. 102 as being anticipated by Perr (US 8720423), the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Perr in view of Breed (US 6899134), the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Perr in view of Bergmann (US 4674537) and the rejections of claims 21-23 under 35 U.S.C. 103 as being unpatentable over Perr in view of Clasen (US 7726338) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the Perr et al. reference (US 8720423) in view of the Eber reference (US 5417083).
It is considered that the newly applied Eber reference address applicant’s concerns and claim language relating to the movable device is configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device.  
The Eber reference discloses wherein the thrust loads are evenly distributed on the structure of the rotating disc (102’) such that no bending moments are produced which would tend to cause binding of the disc (102’) and inhibit its free rotation (see col. 8, lines 31-39).  Therefore, it is considered that the even distribution of the thrust loads such that no bending moments are produced provides the structure that would be configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device.  Further, it is considered that the structure of the Eber reference provides the configuration in as much as supported by applicant’s originally filed disclosure in paragraph [0033] which states that “moment forces, or aero torque forces are eliminated because loads are balanced across valve assembly face.  Instead, a normal force of the fluid is transferred orthogonal to the stationary device”.

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 6/29/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 recites “The exhaust gas recirculation valve assembly of claim 25, wherein the pattern of the first apertures are formed around a center axis of the stationary device.” in lines 1-2.  Claim 27 depends from claim 25.  Claim 25 recites “The exhaust gas recirculation valve assembly of claim 24, wherein the pattern of the first apertures are formed around a center axis of the stationary device.” in lines 1-2.  Therefore, it is considered that claim 27 does not further limit the subject matter of claim 25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-12, 15-19 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perr et al. (US 8720423) in view of Eber (US 5417083).
Regarding claim 1, the Perr et al. reference discloses an exhaust gas recirculation valve assembly (106; col. 5, lines 45-50) comprising a stationary device (plates 206 and 406) configured to couple to a fluid conduit (considered at least the flow path through the conduit 104) within the fluid conduit (see figure 1) and having plural opening elements (openings 412 and 408; see at least figure 4) defining a plurality of apertures for passage of a fluid to flow therethrough; a movable device (plates 202 and 204; see figures 2A-2C and figures 5A-5C) having plural closing elements (it is considered that the material between the plurality of openings of the plates 202 and 204 defines a plurality of closing elements wherein the plurality of closing elements cover the openings of the plates 206 and 406 when in the closed position as depicted in figure 2C) corresponding to the apertures, each of the closing elements configured to slide into contact with a corresponding aperture of the apertures to reduce or prevent a flow of the fluid through the corresponding aperture (the plates 202 and 204 are rotatable in order to place the valve into an open orientation as depicted in figure 2A or a closed orientation as depicted in figure 2C), and the closing elements configured to spread a force of the fluid across faces of the closing elements (it is considered that the force of the fluid would contact the surfaces of the plates 202 and 204 which presses the movable plate 202 and 204 toward the stationary plate 206); and a slider mechanism (304, 306 interact with the gear 302) coupled to the movable device (coupled to plates 202 and 204), the slider mechanism is configured to move the movable device from a first position (considered the position in which the apertures of the plates 202, 204 align with the apertures of the plates 206, 406) to a second position (considered the position in which the apertures of the plates 202, 204 are not aligned with the apertures of the plates 206, 406) responsive to being actuated (see at least paragraph [0015] for the actuator 210 operating the rotors 202, 204 to control the flow of fluid; alternatively, the rotors 202, 204 may be actuated in any known manner in the art (paragraph [0015], lines 8-11).
The Perr et al. reference does not expressly disclose wherein the movable device is configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device.
However, the Eber reference teaches a valve assembly having a stationary device (stationary disc 100’) and a movable device (rotating disc 102’) wherein the movable device is rotated by the actuation of slider mechanism (42) wherein the movable device (rotating disc 102’) is configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device (the thrust loads are evenly distributed on the structure of the rotating disc 102’ such that no bending moments are produced which would tend to cause binding of the disc 102’ and inhibit its free rotation; col. 8, lines 31-39; wherein it is considered that the even distribution of the thrust loads such that no bending moments are produced provides the structure that would be configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device; it is considered that the structure of the Eber reference provides the configuration in as much as supported by applicant’s originally filed disclosure in paragraph [0033] which states that “moment forces, or aero torque forces are eliminated because loads are balanced across valve assembly face.  Instead, a normal force of the fluid is transferred orthogonal to the stationary device”) in order to prevent bending moments on the movable device from being produced which would inhibit free rotation of the movable device (col. 8, lines 31-39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the movable device of the Perr et al. reference as being configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device as taught by the Eber reference in order to prevent bending moments on the movable device from being produced which would inhibit free rotation of the movable device.
In regards to claim 2, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein the movable device (Perr et al.: movable plates 202 and 204) is configured to rotate from an opened position to a closed position in a single plane (Perr et al.: considered the plane of the movable plate 202).
In regards to claim 5, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein each of the apertures (Perr et al.: considered the openings 412 and 408) has an arcuate shape partially extending around a central axis of the stationary device (Perr et al.: see figure 4 for the apertures of the plates 412 and 408 being arcuate in shape and extending around a central axis).
In regards to claim 6, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein each of the apertures (Perr et al.: considered the openings 412 and 408) radially extends from a central axis of the stationary device (Perr et al.: the apertures 412 and 406 extend in a radial direction away from the central axis; see figure 4).
Regarding claim 8, the Perr et al. reference discloses an exhaust gas recirculation valve (106; col. 5, lines 45-50) comprising a stationary device (plates 206 and 406 are held stationary) configured to engage a conduit (considered at least the flow path through the conduit 104) within the conduit and having a pattern of first apertures (plates 206 and 406 contain the apertures 412 and 408, respectively) for passage of a fluid to flow therethrough; a movable device (plates 202 and 204 are rotatable) having a pattern of second apertures (plates 202 and 204 include apertures between the extensions as depicted in figure 5A) corresponding to the pattern of first apertures of the stationary device (see at least figures 2A-2C), the movable device configured to move from a first position wherein the pattern of second apertures of the movable device corresponds with the pattern of first apertures of the stationary device to allow the passage of the fluid through the pattern of first apertures of the stationary device (considered the open position as depicted in figure 2A), to a second position wherein the pattern of second apertures of the movable device corresponds with the pattern of first apertures of the stationary device to prevent the passage of the fluid through the pattern of first apertures of the stationary device (considered the closed position as depicted in figure 2C); and a slider mechanism (304, 306 interact with the gear 302) coupled to the movable device (coupled to plates 202 and 204), the slider mechanism is configured to move the movable device from the first position (considered the position in which the apertures of the plates 202, 204 align with the apertures of the plates 206, 406) to the second position (considered the position in which the apertures of the plates 202, 204 are not aligned with the apertures of the plates 206, 406) responsive to being actuated (see at least paragraph [0015] for the actuator 210 operating the rotors 202, 204 to control the flow of fluid; alternatively, the rotors 202, 204 may be actuated in any known manner in the art (paragraph [0015], lines 8-11).
The Perr et al. reference does not expressly disclose wherein a load across the movable device and the stationary device is balanced to transfer a normal force of the fluid to a direction orthogonal to the stationary device.
However, the Eber reference teaches a valve assembly having a stationary device (stationary disc 100’) and a movable device (rotating disc 102’) wherein the movable device is rotated by the actuation of slider mechanism (42) wherein the movable device (rotating disc 102’) is configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device (the thrust loads are evenly distributed on the structure of the rotating disc 102’ such that no bending moments are produced which would tend to cause binding of the disc 102’ and inhibit its free rotation; col. 8, lines 31-39; wherein it is considered that the even distribution of the thrust loads such that no bending moments are produced provides the structure that would be configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device; it is considered that the structure of the Eber reference provides the configuration in as much as supported by applicant’s originally filed disclosure in paragraph [0033] which states that “moment forces, or aero torque forces are eliminated because loads are balanced across valve assembly face.  Instead, a normal force of the fluid is transferred orthogonal to the stationary device”) in order to prevent bending moments on the movable device from being produced which would inhibit free rotation of the movable device (col. 8, lines 31-39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the movable device and the stationary device of the Perr et al. reference so that a load across the movable device and the stationary device is balanced to transfer a normal force of the fluid to a direction orthogonal to the stationary device as taught by the Eber reference in order to prevent bending moments on the movable device from being produced which would inhibit free rotation of the movable device.
In regards to claim 9, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein in the first position (Perr et al.: the open position as depicted in figure 2A), the pattern of first apertures of the stationary device aligns with the pattern of second apertures of the moving device (Perr et al.: see figure 2A).
In regards to claim 10, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein the pattern of first apertures of the stationary device (Perr et al.: apertures 412 and 408 in plates 206 and 406, respectively) is identical to the pattern of second apertures of the movable device (Perr et al.: see at least figure 5A).
In regards to claim 11, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein the fluid is a gas (Perr et al.: col. 1, lines 5-6).
In regards to claim 12, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein the pattern of second apertures (Perr et al.: plates 202 and 204 include apertures between the extensions as depicted in figure 5A) of the movable device (Perr et al.: plates 202 and 204) includes apertures that extend radially from a central axis of the movable device (Perr et al.: the apertures extend in a radial direction away from the central axis; see figure 5A).
In regards to claim 15, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein the stationary device and movable device block less than 50% of the fluid flowing through the conduit in the first position (Perr et al.: in the open position or a maximum flow-through area is more than 50% of a total flow area of the gaseous stream; col. 4, lines 53-67 and col. 5, lines 36-39), and the stationary device and moveable device block at least 99% of the fluid flowing through the conduit in the second position (Perr et al.: in the closed position, the gaseous stream is closed; col. 4, lines 58-59).
In regards to claim 16, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein when the movable device moves to a third position between the first position and second position, more than 50% of the fluid flowing through the conduit is blocked while less than 99% of the fluid flowing through the conduit is blocked.  It is considered that a position of the assembly between the first position (Perr et al.: the open position) and the second position (Perr et al.: the closed position) would constitute the third position (Perr et al.: at least the position depicted in figure 2B) wherein more than 50% of the fluid flowing through the conduit is blocked (Perr et al.: an increase from the less than 50% of the fluid flowing through the conduit being blocked in the maximum flow through-area (or open position)) while less than 99% of the fluid flowing through the conduit is block (Perr et al.: a decrease from the more than 99% of the fluid flowing through the conduit being blocked in the second position (or closed position)).
Regarding claim 17, the Perr et al. reference discloses an exhaust gas recirculation valve assembly (106; col. 5, lines 45-50) comprising a stationary device (considered plates 206 and 406) having plural opening elements defining a plurality of apertures (openings 412 and 408; see at least figure 4) disposed about a center axis (considered the axis of rotation of the plates 202 and 204) of the stationary device for passage of a fluid to flow therethrough; a movable device (considered the plates 202 and 204; see figures 2A-2C and figures 5A-5C) having plural first closing elements corresponding to the apertures (it is considered that the material between the plurality of openings of the plates 202 and 204 defines a plurality of closing elements wherein the plurality of first closing elements cover the openings of the plates 206 and 406 when in the closed position as depicted in figure 2C), each first closing element of the first closing elements configured to align with a corresponding aperture of the apertures of the stationary device in a first position (considered the open position as depicted in figure 2A and figure 8), the stationary device having plural second closing elements disposed between apertures of the stationary device (it is considered that the material between the plurality of openings 412 and 408 of the plates 206 and 406, respectively, defines a plurality of second closing elements), the plural first closing elements of the movable device having a size and a shape to cover the apertures of the stationary device while the movable device is in a second position (considered the closed position as depicted in figure 2C); and a slider mechanism (304, 306 interact with the gear 302) coupled to the movable device (coupled to plates 202 and 204), the slider mechanism configured to move the movable device from the first position (considered the position in which the apertures of the plates 202, 204 align with the apertures of the plates 206, 406) to the second position (considered the position in which the apertures of the plates 202, 204 are not aligned with the apertures of the plates 206, 406) responsive to being actuated (see at least paragraph [0015] for the actuator 210 operating the rotors 202, 204 to control the flow of fluid; alternatively, the rotors 202, 204 may be actuated in any known manner in the art (paragraph [0015], lines 8-11).
The Perr et al. reference does not expressly disclose wherein the movable device is configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device.
However, the Eber reference teaches a valve assembly having a stationary device (stationary disc 100’) and a movable device (rotating disc 102’) wherein the movable device is rotated by the actuation of slider mechanism (42) wherein the movable device (rotating disc 102’) is configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device (the thrust loads are evenly distributed on the structure of the rotating disc 102’ such that no bending moments are produced which would tend to cause binding of the disc 102’ and inhibit its free rotation; col. 8, lines 31-39; wherein it is considered that the even distribution of the thrust loads such that no bending moments are produced provides the structure that would be configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device; it is considered that the structure of the Eber reference provides the configuration in as much as supported by applicant’s originally filed disclosure in paragraph [0033] which states that “moment forces, or aero torque forces are eliminated because loads are balanced across valve assembly face.  Instead, a normal force of the fluid is transferred orthogonal to the stationary device”) in order to prevent bending moments on the movable device from being produced which would inhibit free rotation of the movable device (col. 8, lines 31-39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the movable device of the Perr et al. reference as being configured to transfer a normal force of the fluid to a direction orthogonal to the stationary device as taught by the Eber reference in order to prevent bending moments on the movable device from being produced which would inhibit free rotation of the movable device.
In regards to claim 18, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein the plural first closing elements  (Perr et al.:  it is considered that the material between the plurality of openings of the plates 202 and 204 defines a plurality of closing elements) are configured to rotate from the first position to the second position in a single plane (Perr et al.: the movable plates 202 and 204 rotates about the center axis and wherein the movable plate 202 defines a plane).
In regards to claim 19, the Perr et al. reference of the combination of the Perr et al. reference and the Eber reference discloses wherein each of the apertures (Perr et al.: 412 and 408) of the stationary device (Perr et al.: plates 206 and 406) includes an arcuate shape extending around the center axis of the stationary device (Perr et al.: see figure 4 for the apertures 412 and 408 of the plates 206 and 406, respectively, being arcuate in shape and extending around the center axis).
In regards to claim 24, the combination of the Perr et al. reference and the Eber reference discloses wherein the stationary device (Perr et al.: plates 206 and 406; Eber: 100’) has a pattern of first apertures (Perr et al.: openings 408 and 412 are arranged in a pattern about a center point; see figure 3 and figure 4; Eber: the openings 104’ in the stationary device 100’ are arranged about a central point 122) for passage of a fluid to flow therethrough, wherein the movable device (Perr et al.: plates 202 and 204; Eber: 102’) has a second pattern of second apertures (Perr et al.: the openings between the projections of the plates 202 and 204 as depicted in figure 5A are arranged in a pattern; Eber: the openings 128’ of the movable device 102’ are arranged around the central point 122) corresponding to the pattern of the first apertures of the stationary device (Perr et al.: see the orientation depicted in figures 2A-2C; Eber: see figures 8-10); and wherein, in the second position wherein, in the second position, the pattern of the second apertures of the movable device corresponds with the pattern of the first apertures of the stationary device to prevent the passage of the fluid through the pattern of the first apertures of the stationary device to balance a load across the movable device and the stationary device to transfer the normal force of the fluid in [the] direction orthogonal to the stationary device (Eber: it is considered that the structure of the Eber reference provides the configuration in as much as supported by applicant’s originally filed disclosure in paragraph [0033] which states that “moment forces, or aero torque forces are eliminated because loads are balanced across valve assembly face.  Instead, a normal force of the fluid is transferred orthogonal to the stationary device”).
In regards to claim 25, the combination of the Perr et al. reference and the Eber reference discloses wherein the pattern of the first apertures are formed around a center axis of the stationary device (Perr et al.: openings 408 and 412 are arranged in a pattern about a center point; see figure 3 and figure 4; Eber: the openings 104’ in the stationary device 100’ are arranged about a central point 122).
In regards to claim 26, the combination of the Perr et al. reference and the Eber reference discloses wherein the stationary device (Perr et al.: plates 206 and 406; Eber: 100’) has a pattern of first apertures (Perr et al.: openings 408 and 412 are arranged in a pattern about a center point; see figure 3 and figure 4; Eber: the openings 104’ in the stationary device 100’ are arranged about a central point 122) for passage of a fluid to flow therethrough, wherein the movable device (Perr et al.: plates 202 and 204; Eber: 102’) has a second pattern of second apertures (Perr et al.: the openings between the projections of the plates 202 and 204 as depicted in figure 5A are arranged in a pattern; Eber: the openings 128’ of the movable device 102’ are arranged around the central point 122) corresponding to the pattern of the first apertures of the stationary device (Perr et al.: see the orientation depicted in figures 2A-2C; Eber: see figures 8-10); and wherein, in the second position wherein, in the second position, the pattern of the second apertures of the movable device corresponds with the pattern of the first apertures of the stationary device to prevent the passage of the fluid through the pattern of the first apertures of the stationary device to balance a load across the movable device and the stationary device to transfer the normal force of the fluid in [the] direction orthogonal to the stationary device (Eber: it is considered that the structure of the Eber reference provides the configuration in as much as supported by applicant’s originally filed disclosure in paragraph [0033] which states that “moment forces, or aero torque forces are eliminated because loads are balanced across valve assembly face.  Instead, a normal force of the fluid is transferred orthogonal to the stationary device”).
In regards to claim 27, the combination of the Perr et al. reference and the Eber reference discloses wherein the pattern of the first apertures are formed around a center axis of the stationary device (Perr et al.: openings 408 and 412 are arranged in a pattern about a center point; see figure 3 and figure 4; Eber: the openings 104’ in the stationary device 100’ are arranged about a central point 122).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                           

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753